DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saied (US 7549179 B1).

As to claim 1, Saied discloses a medical gown (self-donning surgical gown 100) comprising:
a front side (fig 2), and
a back side (fig 5) coupled to said front side (figs 1, 6, and 7), wherein at least a portion of said front side is made of an untinted, transparent material (col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”) positioned to enable the exposure of an underlying garment worn by a person donning the medical gown (capable of enabling exposure and intended to enable exposure, see col 7 line 40-45).  

As to claim 2, Saied discloses the medical gown of claim 1 wherein the entire front side is made of a transparent material (col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”).  

As to claim 3, Saied discloses the medical gown of claim 1 wherein the said front side and said back side are made of a transparent material (col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”).  

As to claim 4, Saied discloses the medical gown of claim 1 wherein said transparent material portion is clear (clear and transparent are synonymous).  

As to claim 5, Saied discloses the medical gown of claim 1 wherein said transparent material portion of said front side is in the form of a window (Oxford languages definition 1 of window, noun, is “a means of observing and learning about something,” and the transparent material of the gown 100 is a means of observing and learning about the underlying device disclosed in col 7 line 40-45).  

As to claim 6, Saied discloses a medical gown (“Self-donning surgical gown,” title) for medical personnel wearing medical clothing beneath the medical gown (capable of being worn by medical personnel wearing medical clothing), the medical gown comprising, a body covering (self-donning surgical gown 100) configured to cover the torso of the medical personnel (capable of covering, see fig 2), said body covering having a window therein made of a transparent material (Oxford languages definition 1 of window, noun, is “a means of observing and learning about something,” and the transparent material of the gown 100 is a means of observing and learning about the underlying device disclosed in col 7 line 40-45), said window being positioned to overlay and expose the medical clothing worn by the medical personnel (capable of being positioned and intended to be positioned, see figs and col 7 line 40-45).  

As to claim 7, Saied discloses the medical gown of claim 6 wherein said window comprises the entire front side of said body covering has a front side of said body covering (col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”).  

As to claim 8, Saied discloses the medical gown of claim 6 wherein said transparent material is clear (clear and transparent are synonymous).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saied (US 7549179 B1) in view of Mertz (US 20190133220 A1).

As to claim 9, Saied discloses a medical gown and medical scrub system (“Self-donning surgical gown,” title) comprising:
a medical gown (self-donning surgical gown 100) having front side (fig 2) and a rear side (Fig 5), a portion of said medical gown being transparent to enable the viewing of said color coded medical scrub beneath said medical gown (col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”).
Saied does not disclose a color coded medical scrub.
Saied fig 2 does disclose the wearer wearing at least pants and shoes or socks underneath the gown 100, and providing pants, shoes, or socks in a color is a matter of obviousness.
Mertz teaches a similar garment (“Permanently Embedded Protective Covering for Articles of Clothing,” title) including a garment 10 having a translucent portion 12 “permitting the coloring of the garment to be seen through the covering 12” (para. 0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the underlying clothing of Saied in color such that the color can be seen through Saied’s clear gown in the manner taught by Mertz, for the purpose of aesthetics and to convey information through the underlying clothing.

As to claim 10, Saied as modified discloses the medical gown of claim 9 wherein the entire front side is transparent (Saied col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”).

As to claim 11, Saied as modified discloses the medical gown of claim 9 wherein the said front side and said back side are transparent (Saied col 7 line 35-40 discloses, “the self-donning surgical gown is made completely or partially from transparent material”).  

As to claim 12, Saied as modified discloses the medical gown of claim 9 wherein said transparent portion is clear (clear and transparent are synonymous).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar garments having transparent portions on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732